Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on April 29, 2020.
Claims 1-20 have been examined. 

Allowable Subject Matter
2. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 4 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The drug delivery system of claim 1, wherein the delivery device further comprises a storage module for storing a token generated by the redundancy module together with the redundant delivery instructions, wherein the communication module is further adapted to: communicate the token to the control device as a response to the communicated operator and input data; and receive, from the control device, the unconfirmed delivery instructions together with the token, and wherein the comparator module is adapted to identify the unconfirmed delivery instructions and the redundant delivery instructions based on the token,” which are not found in the prior art of record.
Incorporating claim 4 into claims 1, 6, and 19 would put the case in condition for allowance.

3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 16 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 6, further comprising the step of: assigning a single token to both the unconfirmed delivery instructions and to the redundant delivery instructions; and identifying, by the comparator module, the unconfirmed delivery instructions and the redundant delivery instructions based on the token,” which are not found in the prior art of record.
Incorporating claim 16 into claims 1, 6, and 19 would put the case in condition for allowance.
Claims 17 and 18 depend on claim 16 and are also allowable.


Claim Objections
4. Method claim 16 depends on system claim 1 and claim 16 is objected to.


Claim Rejections – 35 USC §101
5. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 19 and 20 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.
Under the principles of compact prosecution, claims 19 and 20 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 

A computer program product stored in a memory executed by . . . 
or
A computer program product stored in a non-transitory computer-readable medium executed by . . . 


Claim Interpretation
7. Please note that a redundancy module in claims does not act as a duplication/backup failsafe version of a primary module, but based on the claim language, it acts/executes as a primary software module/version deployed/installed in a delivery device.
Acordingly, the term  redundancy module  is not treated as a backup failsafe redundancy module (a cloned version of a primary version) but is broadly interpreted as a regular software module.

Furtheremore, based on the claim language:
an unconfirmed result  is interpreted as a first result determined by a control device; 
a redundant result  is interpreted as a second result determined by the delivery device; and 
the redundant result  is not a backup failsafe/ redundantly duplicate result of a primary result stored/saved in the delivery device.


Claim Rejections – 35 USC §102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 1-3, 5-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0145010 to Vanderveen et al. (hereafter “Vanderveen”).

Claim 1. 
Vanderveen discloses a drug delivery system, comprising:
a control device adapted to determine an unconfirmed result by applying an operator to control device input data (0020, a control device to sample pressure values;  0023, a control device to determine pressure values, which are not confirmed as safe/danger yet);
a delivery device adapted to perform a drug delivery operation, and adapted to execute a safety-critical task based on the unconfirmed result, wherein the delivery device has a communication module to receive the operator and the input data from the control device, and wherein the delivery device has a redundancy module to determine a redundant result by applying the operator to the input data received (0020, 0023, a module to determine/retrieve a baseline pressure value); and
a comparator module for comparing the unconfirmed result determined by the control device and the redundant result, wherein execution of the safety-critical task is prevented if the unconfirmed result and the redundant result are found to conflict (FIG.5, block 517, alert operator;  FIG.6, block 275, fault detected;  0007, 0009, 0016, 0038, preventing fuild deliverty into patients).

Claim 2. 
Vanderveen discloses the drug delivery system of claim 1, wherein the redundant result is a drug delivery instruction determined by applying a basic mathematic operation to control device input data, and wherein the safety-critical task is the drug delivery operation (FIG.4 and related text).

Claim 3. 
Vanderveen discloses the drug delivery system of claim 1, wherein the delivery device further comprises the comparator module, and wherein the communication module is adapted to receive, from the control device, the unconfirmed drug delivery instruction (FIG.3 and related text).

Claim 5. 
Vanderveen discloses the drug delivery system of claim 1, wherein the operator selected from: a basic mathematic operator for adding, subtracting, multiplying, or dividing; a sequence of prioritized or bracketed basic mathematic operators for adding, subtracting, multiplying, or dividing; or a combination of basic mathematic operators for adding, subtracting, multiplying, or dividing along with logical, comparative, control flow and/or Boolean operators (FIG.1, FIG.2, and related text).

Claim 6. 
Vanderveen discloses a method of confirming a drug delivery operation to be performed by a drug delivery device, based on a drug delivery instruction received by the delivery device, comprising: 
determining, by a processing unit of a control device, unconfirmed drug delivery instructions by applying a basic mathematic operation to received data (0020, a control device to sample pressure values;  0023, a control device to determine pressure values, which are not confirmed as safe/danger yet); 
communicating, by the processing unit, the basic mathematic operation and the received data to a redundancy module on a redundancy device (0053, 0068); 
determining, by the redundancy module, redundant drug delivery instructions by applying the basic mathematic operation to the input data received from the control device (0057, 0058, 0068); and 
comparing, by a comparator module, the unconfirmed drug delivery instructions and the redundant drug delivery instructions, wherein the comparator module prevents execution of the drug delivery operation by the drug delivery device when the unconfirmed drug delivery instructions and the redundant drug delivery instructions conflict (FIG.5, block 517, alert operator;  FIG.6, block 275, fault detected;  0007, 0009, 0016, 0038, preventing fuild deliverty into patients).

Claim 7. 
Vanderveen discloses the method of claim 6, wherein the redundancy device is the drug delivery device, and the drug delivery device is separate from the control device (FIG.3, the drug delivery device is separate from the control device/sensor device).

Claim 8. 
Vanderveen discloses the method of claim 7, wherein the step of communicating, by the processing unit, the basic mathematic operation and the received data to the redundancy module is by Bluetooth, RFID, NFC, ANT, Zigbee, WAN, WLAN, LORA, or another near range communication technology with application level security (0044).

Claim 9. 
Vanderveen discloses the method of claim 6, wherein the basic mathematic operation comprises one or more of: adding, subtracting, multiplying, or dividing; a sequence of prioritized or bracketed basic mathematic operations for adding, subtracting, multiplying, or dividing; or a combination of basic mathematic operations for adding, subtracting, multiplying, or dividing along with logical, comparative, control flow and/or Boolean operators (0053, 0068).

Claim 10. 
Vanderveen discloses the method of claim 6, wherein the received data comprises one or more of user input data indicative of a most recently consumed, or of an imminent, amount of carbohydrate, data indicative of a blood glucose level of the patient as determined and transmitted by a Blood Glucose Monitoring device, or stored medical data of the patient (0014, 0015, 0050).

Claim 11. 
Vanderveen discloses the method of claim 10, wherein the received data comprises the stored medical data of the patient, and includes one or more of patient weight, insulin to carbohydrate ratio, correction factor, exercise factor of the patient, or historical data indicative of a drug delivery history previously input into, or read by, the control device (0037).

Claim 12. 
Vanderveen discloses the method of claim 6, wherein the comparator module is implemented on the processing unit of the control device, and causes the steps of: communicating, by the redundancy module, the redundant drug delivery instructions to the control device; and communicating, by the processing unit, the drug delivery instruction to the drug delivery device (0017, 0021, 0058).

Claim 13. 
Vanderveen discloses the method of claim 6, wherein the comparator module is implemented on the redundancy device, and causes the steps of: communicating, by the processing unit of the control device, the unconfirmed drug delivery instructions to the redundancy device; and communicating, by the redundancy device, the drug delivery instruction to the drug delivery device (0012, 0037).

Claim 14. 
Vanderveen discloses the method of claim 7, wherein the comparator module is implemented on the drug delivery device, and causes the step of: communicating, by the control device, the unconfirmed drug delivery instructions to the drug delivery device (FIG.5 and related text).

Claim 15. 
Vanderveen discloses the method of claim 6, wherein the comparator module confirms the drug delivery operation by the drug delivery device when the unconfirmed drug delivery instructions and the redundant drug delivery instructions do not conflict (FIG.6, FIG.7, and related text).

Claim 19.
Vanderveen discloses a computer program product executed by a processing unit of a control device for controlling a drug delivery operation performed by means of a drug delivery device, wherein the computer program product causes the processing unit to execute the steps of:
determining unconfirmed drug delivery instructions by applying a basic mathematic operation to control device input data (0020, a control device to sample pressure values;  0023, a control device to determine pressure values, which are not confirmed as safe/danger yet);
communicating the basic mathematic operation and the control device input data to a redundancy device (0053, 0068);
receiving, from the redundancy device, redundant drug delivery instructions determined by a redundancy module of the redundancy device by applying the basic mathematic operation to the control device input data (0020, 0023, a module to determine/retrieve a baseline pressure value);
comparing the unconfirmed drug delivery instructions and the redundant drug delivery instructions; and preventing, in case of conflicting instructions, execution of the drug delivery operation by the drug delivery device (FIG.5, block 517, alert operator;  FIG.6, block 275, fault detected;  0007, 0009, 0016, 0038, preventing fuild deliverty into patients).

Claim 20. 
Vanderveen discloses the computer program product of claim 19, wherein applying the basic mathematic operation comprises: applying one or more of a sequence of prioritized or bracketed basic mathematic operations, the one or more basic mathematic operations comprising one or more of adding, subtracting, multiplying, or dividing, or combining one or more basic mathematic operations with logical, comparative, control flow and/or Boolean operators (0057, 0058, 0068).


Conclusion
10. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192